Citation Nr: 1341142	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as due to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1970 to October 1990.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the claims currently on appeal.

In a May 2010 written statement, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In an August 2011 written statement, the Veteran withdrew his request for a hearing; therefore, the request for a hearing has been withdrawn.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

In an October 2013 appellant brief (in Virtual VA), the Veteran's representative noted that the Veteran was awarded the Republic of Vietnam Gallantry Cross with Palm medal.  According to the representative, a Wikipedia article currently of record reflects that this decoration was awarded to military personnel in recognition of deeds of valor or heroic conduct while in combat with the enemy.  The representative specifically requested that the Board remand the case in order to attempt to locate the Veteran's personnel file to assist in determining whether the Veteran served in Vietnam and participated in combat as evidenced by the receipt of the Republic of Vietnam Gallantry Cross with Palm medal.  Upon review of the claims file, the Board notes that the Veteran's personnel file has not been requested or associated with the record.  As such, the Board finds that such efforts are necessary prior to the adjudication of the issues currently on appeal.

On remand, the RO should also consider all evidence associated with the claims file after the most recent April 2010 supplemental statement of the case, to include the March 2011 VA examination report and the Wikipedia internet article.  

Further, the last VA treatment record is dated April 19, 2010 from the Marion VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any service personnel records or any other service records from the appropriate authorities which would provide the Veteran's dates of service in Vietnam (if any), and which would affirmatively show that the Veteran served in combat, or that his service was consistent with combat, consistent with receipt of the Republic of Vietnam Gallantry Cross with Palm medal. 

2.  Obtain all treatment records from the Marion VAMC from April 20, 2010 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

3.  After completion of the foregoing and all other necessary development, the RO should readjudicate the claims for service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and service connection for peripheral neuropathy of the upper and lower extremities, including as due to diabetes mellitus.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


